Citation Nr: 0719068	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an earlier effective date prior to 
September 21, 2004, for the grant of service connection for 
tinnitus.  

2.  Entitlement to an earlier effective date prior to 
September 21, 2004, for the grant of service connection for 
left ear hearing loss.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision granted service connection 
for tinnitus and for left ear hearing loss and assigned a 10 
percent disability evaluation and a noncompensable 
evaluation, respectively, effective from September 21, 2004.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on May 12, 2006, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A December 1986 rating decision denied service connection 
for tinnitus.

3.  The December 1986 rating decision contemplated the 
veteran's service medical records, VA medical records dated 
in January 1986, and a September 1986 VA examination report.  
The decision was supported by evidence then of record and was 
consistent with the law and regulations then in effect.

4.  A formal or informal claim for service connection for 
tinnitus was not received prior to an informal claim filed on 
September 21, 2004.

5.  A December 1986 rating decision denied service connection 
for left ear hearing loss.

6.  The December 1986 rating decision contemplated the 
veteran's service medical records, VA medical records dated 
in January 1986, and a September 1986 VA examination report.  
The decision was supported by evidence then of record and was 
consistent with the law and regulations then in effect.

7.  A formal or informal claim for service connection for 
left ear hearing loss was not received prior to an informal 
claim filed on September 21, 2004.
.  

CONCLUSIONS OF LAW

1.  A December 1986 rating decision, which denied service 
connection for tinnitus, was not clearly and unmistakably 
erroneous and cannot be revised or reversed based on CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).

2.  The requirements for an effective date prior to September 
21, 2004, for the grant of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).

3.  A December 1986 rating decision, which denied service 
connection for left ear hearing loss, was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).

4.  The requirements for an effective date prior to September 
21, 2004, for the grant of service connection for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

As will be discussed below, the Board has determined that 
there is no legal entitlement to the claimed benefits as a 
matter of law.  The notice provisions and duty to assist 
provisions are not applicable to a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  As there is no dispute as to the underlying facts 
of this case, and as the Board has denied the claims as a 
matter of law, the notice provisions and duty to assist 
provisions are inapplicable.  See e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 
15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  In general, the effective date of an award based 
on an original claim or a claim reopened after final 
adjudication of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of the receipt of the application.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Generally, the effective date of an award 
of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A.                   
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date 
of an award of disability compensation based on a claim to 
reopen after a final disallowance shall be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that 
September 21, 2004, is the correct date for the grant of 
service connection for tinnitus and for left ear hearing 
loss.  While the veteran has alleged that he is entitled to 
an earlier effective date for his award of service 
connection, there is no basis under the governing legal 
criteria to establish that he is legally entitled to an 
earlier effective date.  

The veteran first presented his claim for service connection 
for tinnitus and hearing loss in a VA Form 21-526, Veteran's 
Application for Compensation or Pension, received in November 
1985.  However, a December 1986 rating decision denied that 
claim.  The veteran was notified of that decision and of his 
appellate rights.  In general, rating decisions that are not 
timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board notes that the veteran has claimed that CUE exists 
in the December 1986 rating decision.  More specifically, he 
claims that the RO should have granted his claims in December 
1986 because the evidence showed that he had hearing loss in 
service as well as in 1986.  The veteran's representative 
also contended that tinnitus is very subjective and not 
medically measurable, and as such, VA should have based its 
decision on the veteran's own reports.  Consequently, it 
appears that the veteran and his representative are 
essentially requesting that the Board reweigh or reevaluate 
the evidence and reach a different conclusion.  However, such 
a disagreement with how the facts were weighed or evaluated 
is not clear and unmistakable error.  Russell, 3 Vet. App at 
313.  Therefore, the Board concludes that the December 1986 
rating decision was reasonable based upon the record and 
governing laws and regulations, as they existed in December 
1986. 

Based on the foregoing, the Board finds that the December 
1986 rating decision, which denied service connection for 
tinnitus and for left ear hearing loss, was supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.  Therefore, the Board concludes 
that the December 1986 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2006).

Having found that there is no CUE in the December 1986 rating 
decision, the Board has also considered whether the veteran 
is entitled to an earlier effective date based on the date of 
his claim.  

Following the issuance of the December 1986 rating decision, 
the veteran first presented his claim for service connection 
for tinnitus and left ear hearing loss in a statement 
received on September 21, 2004.  The record does not contain 
any earlier statement or action indicating an intent to file 
a claim.  In fact, the veteran did not submit anything to VA 
between the issuance of the December 1986 rating decision and 
the receipt of his informal claim on September 21, 2004.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on 
September 21, 2004.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for an 
effective date prior to September 21, 2004, for the grant of 
service connection for tinnitus and for left ear hearing 
loss.
  












ORDER

An effective date prior to September 21, 2004, for the grant 
of service connection for tinnitus is denied.

An effective date prior to September 21, 2004, for the grant 
of service connection for left ear hearing loss is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


